DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 7/27/2020. Claims 1-28 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 8,  9, 10, 15, 16, 17, 18, 23, 24 and 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (Shrivastava, US 2021/0374338) in view of Hancock (US 2020/0050638).
As per claim 1, Shrivastava teaches a processor, comprising:
one or more circuits to use one or more neural networks to generate a summary of a plurality of text strings [based, at least in part, on an association between one or more words in a text string and one or more words with similar meaning] (paragraph [0051, 0056]-see his neural network, text summary discussion).
Shrivastava lacks explicitly teaching that which Hancock teaches to generate a summary of a plurality of text strings based, at least in part, on an association between one or more words in a text string and one or more words with similar meaning (paragraph [0127-0136, 0160]-his synonym list, replacing text with similar meaning and corresponding vectorization of the normalized/filtered text content).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Shrivastava and Hancock to combine the prior art element of text summarization using neural network as taught by Shrivastava with preprocessing the text using a synonym filter as taught by Hancock as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be transforming the text into a format better suited for subsequent processing, producing a summarization report (ibid, paragraphs [0127, 0160, 0163]).
As per claims 2, 9, 17, 18, 23 and 24, Shrivastava with Hancock make obvious the processor of claim 1, the one or more circuits to normalize the text string by replacing the one or more words in the text string with the one or more words with similar meaning (ibid-Hancock, paragraph [0127]-his substitution of the text string with the similar/synonymous meanings), and to map the normalized text string, using the one or more neural networks, to a point in a multidimensional space, wherein distance between points in the multidimensional space is indicative of similarity between text strings mapped to the points (ibid-Hancock paragraphs [0127-0136, paragraph [0106]]-his n-dimensional vector space model for the synonym filtered text strings and distance indicative of similarity, see also Shrivastava-paragraph [0056]-neural network and generated mappings to vector space matrix).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Shrivastava and Hancock to combine the prior art element of text summarization using neural network as taught by Shrivastava with preprocessing the text using a synonym filter, by replacing words in a text string, as taught by Hancock as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be transforming the text into a format better suited for subsequent processing, producing a summarization report (ibid, Hancock paragraphs [0127, 0160, 0163]).
As per claim 6, Shrivastava with Hancock make obvious the processor of claim 2, wherein the one or more neural networks map the normalized text string to the point in the multidimensional space (ibid-see claim 1, neural network embedding discussion).
As per claims 7, 15 and 27, Shrivastava with Hancock make obvious the processor of claim 1, wherein the plurality of text strings comprise user- provided feedback (Shrivastava, paragraph [0070-0075]-his user feedback indicating domain specific  requirements) and the one or more words with similar meaning are obtained [from a list of keywords related to a subject to which the feedback is predicted to pertain] (ibid-Shrivastava- his domain specific language requirements as a list of keywords related to a subject as his dataset related to domains/subjects, the feedback predicted to pertain to subject/domain based on machine learning). Shrivastava lacks teaching that which Hancock teaches the one or more words with similar meaning are obtained [from a list of keywords related to a subject to which the feedback is predicted to pertain]  (see Hancock, paragraph [0105, 0112, 0113, 0127]-his synonym list as the similar meaning, based on the user defined particular field/subject).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Shrivastava and Hancock to combine the prior art element of text summarization using neural network as taught by Shrivastava with preprocessing the text using a synonym filter, by replacing words in a text string, as taught by Hancock as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be transforming the text into a format better suited for subsequent processing, producing a summarization report (ibid, Hancock paragraphs [0127, 0160, 0163]).
As per claim 28, claim 28 sets forth limitations similar to claim 7 and is thus rejected under similar reasons and rationale, wherein Shrivastava and Hancock make obvious the system of claim 22, wherein the one or more words with similar meaning are obtained from a list of keywords related to a service provided by the one or more computing devices (ibid-see claim 7, list of keywords/synonyms and his domain, for summarization task service, synonyms discussion).
As per claims 8, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Shrivastava with Hancock make obvious a system, comprising:
one or more processors to generate a summary of a plurality of text strings based (paragraphs [0008, 0009, 0122-0126]-see his system, processors, medium and one or more computing devices as applied to the method), at least in part, on an association between one or more words in a text string and one or more words with similar meaning (ibid-see claim 1, corresponding and similar limitation).
As per claim 10, claim 10 sets forth limitations similar to claim 2, and is thus rejected under similar reasons and rationale, wherein Shrivastava with Hancock make obvious  the system of claim 9, the one or more processors to map the normalized string to a point in a multidimensional space, wherein distance between points in the multidimensional space is indicative of a degree of similarity between semantic meanings of the text strings mapped to the points (ibid-see claim 2, corresponding and similar limitation-his similarity as the semantic meaning).
As per claim 16, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer readable medium is deemed to embody the method, such that Shrivastava with Hancock make obvious a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors (paragraphs [0008, 0009, 0122-0126]-see his system, processors, medium and one or more computing devices as applied to the method) to use one or more machine learning structures to at least generate a summary of a plurality of text strings based, at least in part, on an association between one or more words in a text string and one or more words with similar meaning  (ibid-see claim 1, corresponding and similar limitation-his neural network as the machine learning structure).
As per claims 22, claim 22 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Shrivastava with Hancock make obvious a system, comprising:
one or more computing devices (paragraphs [0008, 0009, 0122-0126]-see his system, processors, medium and one or more computing devices as applied to the method) that receive a plurality text strings and use one or more machine learning structures to generate a summary of the plurality of text strings based, at least in part, on an association between one or more words in a text string and one or more words with similar meaning (ibid-see claim 1, corresponding and similar limitation-his neural network as the machine learning structure).
Claim(s) 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (Shrivastava, US 2021/0374338) in view of Hancock (US 2020/0050638), as applied to claim 2 above, and further in view of Zovic et al. (Zovic, US 2022/0237230).
As per claims 3, 11 and 19, 25, Shrivastava with Hancock make obvious the processor of claim 2, the one or more circuits, but lack explicitly teaching that which Zovic teaches to calculate a geometric median of the points in the multidimensional space, and to generate the summary based, at least in part, on proximity to the geometric median (paragraphs [0089, 0092-0094]-see his centroid as the geometric median used to generate the summary based on proximity of points in the vector space).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Shrivastava and Hancock and Zovic to combine the prior art element of text summarization using neural network as taught by Shrivastava with preprocessing the text using a synonym filter, by replacing words in a text string, as taught by Hancock with generating a summary using centroid as taught by Zovic as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be transforming the text into a format better suited for subsequent processing, producing a summarization report, using the distance vectors and corresponding calculations for generating the summary (ibid, Hancock paragraphs [0127, 0160, 0163], ibid-Zovic, paragraphs [0088-0094]).
As per claims 11 and 25, claims 11 and 25 set forth limitations similar to claim 3, and are thus rejected under similar reasons and rationale, wherein Shrivastava with Hancock make obvious the system of claim 10, the one or more processors to generate the summary based at least in part on a median of a cluster of the points (ibid-see claim 3, centroid and cluster discussion).
Claim(s) 4, 12, 13, 20 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (Shrivastava, US 2021/0374338) in view of Hancock (US 2020/0050638) in view of Zovic, as applied to claim 3 above, and further in view of Coquard et al. (Coquard, US 2020/0327151).
As per claims 4 and 12, Shrivastava with Hancock make obvious the processor of claim 3, the one or more circuits, but lack teaching that which Coquard teaches to evaluate a text string mapped to the point based, at least in part, on a conciseness criteria (paragraph [0118]-his evaluation of the sentence or clause embeddings, based on whether the embeddings are precisely or accurately embedded in a correct clustered point, his text string as the statement, with regards to claim 12).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Shrivastava and Hancock and Zovic and Coquard, to combine the prior art element of text summarization using neural network as taught by Shrivastava with preprocessing the text using a synonym filter, by replacing words in a text string, as taught by Hancock with generating a summary using centroid as taught by Zovic with an evaluated embedding quality of a text string as taught by Coquard as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be transforming the text into a format better suited for subsequent processing, producing a summarization report, using the distance vectors and corresponding calculations for generating the summary (ibid, Hancock paragraphs [0127, 0160, 0163], ibid-Zovic, paragraphs [0088-0094], Coquard paragraph[0124]-his summary generated based on parameter values and evaluations, further review and analysis is required based on failure to correspond to conciseness, embeddings, criteria).
As per claim 13, claim 13 sets forth limitations similar to claim 4, 11 and is thus rejected under similar reasons and rationale, wherein Shrivastava and Hancock and Zovic and Coquard make obvious the system of claim 11, wherein one of the one or more text strings is selected as a summary, based at least in part on proximity to the median, and based at least in part on the conciseness criteria (ibid). 
As per claim 20, claim 20 sets forth limitations similar to claim 4 and is thus rejected under similar reasons and rationale, wherein Shrivastava and Hancock and Zovic and Coquard make obvious the machine-readable medium of claim 19, having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to generate the summary of the plurality of text strings by at least evaluating one or more points nearest to the median according to a conciseness criteria (ibid-see claims 1 and 4-his generated summary based on the conciseness criteria of mapped strings to point in the vector space, Coquard with Shrivastava with Hancock and Zovic).
As per claim 25, claim 25 sets forth limitations similar to claim 4 and is thus rejected under similar reasons and rationale, wherein Shrivastava and Hancock and Zovic and Coquard make obvious the system of claim 24, the one or more computing devices to generate the summary based, at least in part, on a geometric median of a cluster of the points and conciseness of points near the geometric median. (ibid-see claims 1 and 4-his generated summary based on the centroid and conciseness criteria of mapped strings to point in the vector space, Coquard with Shrivastava with Hancock and Zovic).
Claim(s) 5, 14 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava et al. (Shrivastava, US 2021/0374338) in view of Hancock (US 2020/0050638) in view of Zovic in view of Coquard, as applied to claim 4 above, and further in view of Matthews et al. (Matthews, US 2020/0065387).
As per claims 5, 14 and 26, Shrivastava with Hancock with Zovic with Coquard make obvious the processor of claim 4, the one or more circuits to determine that no text string mapped to a point near the geometric median conforms to the conciseness criteria and (ibid-Coquard, paragraphs [0112-0118]-in response to no correct clause in the embedded cluster, within a distance to the centroidal clause), in response to the determination (ibid), generate the summary based, at least in part, [on a frequency of keywords in the text string] (his generation of the summary based on the further analysis or review).
The above combination lacks explicitly teaching that which Matthews teaches, generate the summary based, at least in part, on a frequency of keywords in the text string] (paragraph [0034-0040, 0070]-his extractive summary, generated based on frequency of key phrases/words in a report). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Shrivastava and Hancock and Zovic, Coquard and Matthews to combine the prior art element of text summarization using neural network as taught by Shrivastava with preprocessing the text using a synonym filter, by replacing words in a text string, as taught by Hancock with generating a summary using centroid as taught by Zovic with generating an extractive summary as taught by Matthews as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be transforming the text into a format better suited for subsequent processing, producing a summarization report, in the event an evaluation of a summarization metric is not precise, moving to further analysis, such as a different approach including extractive summarization (ibid, Coquard and Matthews paragraph [0035, 0040]-his different approach for text summarization).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
12/3/2022